Exhibit 10.36
SOMAXON PHARMACEUTICALS, INC.
2005 EQUITY INCENTIVE AWARD PLAN
RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND
RESTRICTED STOCK UNIT AWARD AGREEMENT
     Somaxon Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
pursuant to its 2005 Equity Incentive Award Plan (the “Plan”), hereby grants to
the individual listed below (“Participant”), an award of restricted stock units
(“Restricted Stock Units” or “RSUs”) with respect to the number of shares of the
Company’s common stock, par value $0.0001 (the “Shares”). This award for
Restricted Stock Units (this “RSU Award”) is subject to all of the terms and
conditions as set forth herein and in the Restricted Stock Unit Award Agreement
attached hereto as Exhibit A (the “Restricted Stock Unit Agreement”) and the
Plan, each of which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Grant Notice and the Restricted Stock Unit Agreement.

     
Participant:
   
 
   
Grant Date:
   
 
   
Total Number of RSUs Subject to Award:
   
 
   
Vesting Schedule:
  Subject to the terms of the Restricted Stock Unit Agreement, the RSU Award
shall vest as follows:
 
   
 
 
•   One-third (1/3) will vest upon approval by the FDA of the NDA for Silenor®;
 
   
 
 
•   One-third (1/3) will vest upon the first commercial sale of Silenor in the
United States; and
 
   
 
 
•   One-third (1/3) will vest on December 31, 2009
 
   
 
  Vesting of the RSU Award is subject to Participant’s continued status as an
Employee, Independent Director or Consultant of the Company or any Subsidiary on
each applicable vesting date.

Notwithstanding anything to the contrary in the Plan, in the event of a Change
in Control (as defined in the Plan) prior to any of the vesting conditions
listed above, 50% of the unvested RSUs will vest immediately prior to the
consummation of the Change in Control, and the remaining 50% of the unvested
RSUs will be converted at the time of the consummation of the Change in Control
into the right to receive cash based on the value of the transaction, as
determined by the Board, in its sole discretion, which cash would be paid upon
attainment of the remaining vesting conditions. For purposes of illustration, if
at the time of a Change in Control the approval of the NDA for Silenor has not
yet occurred, 33.33% of any such cash would be paid upon the approval by the FDA
of the NDA for Silenor, 33.33% of any such cash would be paid upon the first
commercial sale of Silenor in the U.S. and 33.33% of any such cash would be paid
on December 31, 2009.

 



--------------------------------------------------------------------------------



 



     
 
  Notwithstanding anything to the contrary in the Plan, in the event of
Participant’s discharge by the Company without Cause (as defined below) or
Participant’s resignation for Good Reason (as defined below), in each case
following the consummation of a Change in Control, but prior to any of the
vesting conditions set forth above, any such cash held by the Company or its
successor shall be paid in full to Participant on the date of termination.
 
   
 
  For purposes of this RSU Award, “Cause” shall mean: (A) Participant’s breach
of any covenants contained in a Participant employment agreement, offer letter
or other employment letter (collectively, “Employment Agreement”) related to a
breach of Participant’s Proprietary Information and Inventions Agreement or
Non-solicitation and Non-disparagement obligations; (B) Participant’s conviction
by, or entry of a plea of guilty or nolo contendere in, a court of competent and
final jurisdiction for any crime involving moral turpitude or punishable by
imprisonment in the jurisdiction involved; (C) Participant’s commission of an
act of fraud, whether prior to or subsequent to the date hereof upon the
Company; (D) Participant’s continuing repeated willful failure or refusal to
perform Participant’s duties as required by any Employment Agreement (including,
without limitation, Participant’s inability to perform Participant’s duties
under such Employment Agreement as a result of chronic alcoholism or drug
addition and/or as a result of any failure to comply with any laws, rules or
regulations of any governmental entity with respect to Participant’s employment
by the Company); (E) Participant’s gross negligence, insubordination or material
violation of any duty of loyalty to the Company or any other material misconduct
on the party of Participant; (F) Participant’s intentional commission of any act
which Participant knows (or reasonably should know) is likely to be materially
detrimental to the Company’s business or goodwill; or (G) Participant’s material
breach of any other provision of any Employment Agreement, provided that
termination of Participant’s employment pursuant to this subsection (G) shall
not constitute valid termination for good cause unless Participant shall have
first received written notice from the Board stating with specificity the nature
of such breach and affording Participant at least twenty days to correct the
breach alleged.
 
   
 
  For purposes of this RSU Award, “Good Reason” shall mean:
 
  (A) a material diminution in Participant’s base compensation; (B) a material
diminution in Participant’s authority, duties or responsibilities; (C) a
material diminution in the authority, duties or responsibilities of the
supervisor to whom Participant is required to report; (D) a material change in
the geographic location at which Participant must perform his or her duties; or
(E) any other action or inaction that constitutes a material breach by the
Company of its obligations to Participant under any Employment Agreement.
 
   
Distribution Schedule:
  Subject to the terms of the Restricted Stock Unit Agreement, the RSUs shall be
distributable as they vest pursuant to the Vesting Schedule.

2



--------------------------------------------------------------------------------



 



     By his or her signature and the Company’s signature below, Participant
agrees to be bound by the terms and conditions of the Plan, the Restricted Stock
Unit Agreement and this Grant Notice. Participant has reviewed the Restricted
Stock Unit Agreement, the Plan and this Grant Notice in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this Grant
Notice and fully understands all provisions of this Grant Notice, the Restricted
Stock Unit Agreement and the Plan. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan, this Grant Notice or the Restricted
Stock Unit Agreement.

                      SOMAXON PHARMACEUTICALS, INC.   PARTICIPANT      
By:
      By:  
 
 
                   
 
  Print Name:   Richard W. Pascoe       Print Name:  
 
 
  Title:   President and CEO       Address:  
 
 
  Address:   3721 Valley Centre Drive,          
 
      Suite 500
San Diego, CA 92130            

3



--------------------------------------------------------------------------------



 



EXHIBIT A
TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE
RESTRICTED STOCK UNIT AWARD AGREEMENT
     Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant
Notice”) to which this Restricted Stock Unit Award Agreement (this “Agreement”)
is attached, the Company has granted to Participant the right to receive the
number of RSUs set forth in the Grant Notice, subject to all of the terms and
conditions set forth in this Agreement, the Grant Notice and the Plan. The RSU
Award and this Agreement are subject to the Plan, the terms and conditions of
which are incorporated herein by reference. In the event of any inconsistency
between the Plan and this Agreement, the terms of the Plan shall control.
Capitalized terms not specifically defined herein shall have the meanings
specified in the Plan and the Grant Notice.
ARTICLE I.
AWARD OF RESTRICTED STOCK UNITS
     1.1 Award of Restricted Stock Units.
          (a) Award. In consideration of Participant’s past and/or continued
employment with or service to the Company or any parent or subsidiary thereof
and for other good and valuable consideration, the Company hereby grants to
Participant the right to receive the number of RSUs set forth in the Grant
Notice, subject to all of the terms and conditions set forth in this Agreement,
the Grant Notice and the Plan. Prior to actual issuance of any Shares, the RSUs
and the RSU Award represent an unsecured obligation of the Company, payable only
from the general assets of the Company.
          (b) Vesting. The RSUs subject to the RSU Award shall vest in
accordance with the Vesting Schedule set forth in the Grant Notice. Unless and
until the RSUs have vested in accordance with the vesting schedule set forth in
the Grant Notice, Participant will have no right to any distribution with
respect to such RSUs. In the event of Participant’s termination of service as an
Employee, Independent Director or Consultant prior to the vesting of all of the
RSUs, any unvested RSUs will terminate automatically without any further action
by the Company and be forfeited without further notice and at no cost to the
Company. Participant shall not be deemed to have a termination of service merely
because of a change in the capacity in which Participant renders service to the
Company or any Subsidiary or a change in the entity for which Participant
renders such service, unless following such change in capacity or service
Participant is no longer serving as an Employee, Independent Director or
consultant of the Company or any Subsidiary.
          (c) Distribution of Shares.
               (i) Shares of Stock shall be distributed to Participant (or in
the event of Participant’s death, to his or her estate) with respect to such
Participant’s vested RSUs following the vesting date of the RSUs as specified in
the Vesting Schedule set forth in the Grant Notice, subject to the terms and
provisions of the Plan and this Agreement.
               (ii) All distributions shall be made by the Company in the form
of whole shares of Stock.

A-1



--------------------------------------------------------------------------------



 



               (iii) Neither the time nor form of distribution of Stock with
respect to the RSUs may be changed, except as may be permitted by the Committee
in accordance with the Plan and Section 409A of the Code and the Treasury
Regulations thereunder.
          (d) Generally. Shares issued under the RSU Award shall be issued to
Participant or Participant’s beneficiaries, as the case may be, at the sole
discretion of the Committee, in either (a) uncertificated form, with the Shares
recorded in the name of Participant in the books and records of the Company’s
transfer agent with appropriate notations regarding the restrictions on transfer
imposed pursuant to this Agreement; or (b) certificate form.
     1.2 Tax Withholding; Conditions to Issuance of Shares. Notwithstanding any
other provision of this Agreement (including, without limitation, Section 1.1(b)
hereof):
          (a) Tax Withholding.
               (i) The Company has the authority to deduct or withhold, or
require Participant to remit to the Company, an amount sufficient to satisfy
applicable federal, state, local and foreign taxes (including any FICA
obligation) required by law to be withheld with respect to any taxable event
arising from the receipt of the Shares upon settlement of the RSUs. To the
maximum extent permitted by law, the Company has the right to retain, without
notice, from Shares issuable under the RSU Award or from other compensation
payable to Participant, shares of Stock or cash having a value sufficient to
satisfy Participant’s tax withholding obligation.
               (ii) At any time not less than five business days before any such
tax withholding obligation arises, Participant may elect to satisfy his or her
tax obligation, in whole or in part, by either: (A) electing to have the Company
withhold from other cash compensation payable to Participant or Shares otherwise
to be delivered to Participant pursuant to the RSU Award with a Fair Market
Value equal to the minimum amount of the tax withholding obligation, or
(B) paying the amount of the tax withholding obligation directly to the Company
in cash. Unless Participant chooses to satisfy his or her tax withholding
obligation in accordance with clause (B) above, Participant’s tax withholding
obligation may be automatically satisfied in accordance with clause (A) above.
The Committee will have the right to disapprove an election to pay Participant’s
tax withholding obligation under clause (B) in its sole discretion. In the event
Participant’s tax withholding obligation will be satisfied under clause
(A) above, then the Company, upon approval of the Committee, may elect (in lieu
of withholding the applicable withholding taxes from other cash compensation
payable to Participant or Shares to be delivered to Participant pursuant to the
RSU Award) to instruct any brokerage firm determined acceptable to the Company
for such purpose to sell on Participant’s behalf a whole number of shares from
those Shares issuable to Participant upon settlement of the RSUs as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy
Participant’s tax withholding obligation. Participant’s acceptance of this RSU
Award constitutes Participant’s instruction and authorization to the Company and
such brokerage firm to complete the transactions described in clause (A) above,
including the transactions described in the previous sentence, as applicable.
Any Shares to be sold at the Company’s direction through a broker-assisted sale
will be sold on the day the tax withholding obligation arises (i.e., the date
Stock is delivered) or as soon thereafter as practicable. The Shares may be sold
as part of a block trade with other participants of the Plan in which all
participants receive an average price. Participant will be responsible for all
broker’s fees and other costs of sale, and Participant agrees to indemnify and
hold the Company harmless from any losses, costs, damages, or expenses relating
to any such sale. To the extent the proceeds of such sale exceed Participant’s
tax withholding obligation, the Company agrees to pay such excess in cash to
Participant as soon as practicable. Participant acknowledges that the Company or
its designee is under no obligation to arrange for such sale at any particular
price, and that the proceeds of any such sale may not be sufficient to satisfy
Participant’s tax withholding obligation. The Company may refuse to issue any
Shares in settlement of the RSU Award to Participant until the foregoing tax
withholding obligations are satisfied.

A-2



--------------------------------------------------------------------------------



 



          (b) Conditions to Issuance of Shares. The Company shall not be
required to issue or deliver any Shares issuable upon the vesting of the RSUs
prior to the fulfillment of all of the following conditions: (i) the admission
of the Shares to listing on all stock exchanges on which such Shares are then
listed, (ii) the completion of any registration or other qualification of the
Shares under any state or federal law or under rulings or regulations of the
U.S. Securities and Exchange Commission or other governmental regulatory body,
which the Committee shall, in its sole and absolute discretion, deem necessary
and advisable, (iii) the obtaining of any approval or other clearance from any
state or federal governmental agency that the Committee shall, in its absolute
discretion, determine to be necessary or advisable, (iv) the lapse of any such
reasonable period of time following the date the RSUs vest as the Committee may
from time to time establish for reasons of administrative convenience and
(v) the receipt by the Company of full payment of any applicable withholding tax
in any manner permitted under Section 1.2(a) above.
ARTICLE II.
OTHER PROVISIONS
     2.1 RSU Award and Interests Not Transferable. This RSU Award and the rights
and privileges conferred hereby, including the RSUs awarded hereunder, shall not
be liable for the debts, contracts or engagements of Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect.
     2.2 Rights as Stockholder. Neither Participant nor any person claiming
under or through Participant shall have any of the rights or privileges of a
stockholder of the Company in respect of any Shares issuable hereunder unless
and until certificates representing such Shares (which may be in uncertificated
form) will have been issued and recorded on the books and records of the Company
or its transfer agents or registrars, and delivered to Participant (including
through electronic delivery to a brokerage account). After such issuance,
recordation and delivery, Participant shall have all the rights of a stockholder
of the Company, including with respect to the right to vote the Shares and the
right to receive any cash or share dividends or other distributions paid to or
made with respect to the Shares.
     2.3 Not a Contract of Employment or other Service Relationship. Nothing in
this Agreement or in the Plan shall confer upon Participant any right to
continue to serve as an employee or other service provider of the Company or any
of its affiliates.
     2.4 Construction. This Agreement shall be administered, interpreted and
enforced under the laws of the State of Delaware without regard to conflicts of
laws thereof. Should any provision of this Agreement be determined by a court of
law to be illegal or unenforceable, the other provisions shall nevertheless
remain effective and shall remain enforceable.
     2.5 Conformity to Securities Laws. Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and any and all
regulations and rules promulgated thereunder by the U.S. Securities and Exchange
Commission, including, without limitation, Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to

A-3



--------------------------------------------------------------------------------



 



the contrary, the Plan shall be administered, and the Awards are granted, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.
     2.6 Amendment, Suspension and Termination. This Agreement may not be
modified, amended or terminated except by an instrument in writing, signed by
Participant and by a duly authorized representative of the Company.
     2.7 Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of an authorized officer of
the Company on the Grant Notice, and any notice to be given to Participant shall
be addressed to Participant at the address given beneath Participant’s signature
on the Grant Notice. By a notice given pursuant to this Section 2.7, either
party may hereafter designate a different address for notices to be given to
that party. Any notice shall be deemed duly given when sent via email or when
sent by certified mail (return receipt requested) and deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service.
     2.8 Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.
     2.9 Section 409A.
          (a) Notwithstanding any other provision of the Plan, this Agreement or
the Grant Notice, the Plan, this Agreement and the Grant Notice shall be
interpreted in accordance with, and incorporate the terms and conditions
required by, Section 409A of the Code (together with any Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
date hereof, “Section 409A”). The Committee may, in its discretion, adopt such
amendments to the Plan, this Agreement or the Grant Notice or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Committee determines are
necessary or appropriate to comply with the requirements of Section 409A.
          (b) This Agreement is not intended to provide for any deferral of
compensation subject to Section 409A of the Code, and, accordingly, the Shares
issuable pursuant to the RSUs hereunder shall be distributed to Participant no
later than the later of: (a) the fifteenth (15th) day of the third month
following Participant’s first taxable year in which such RSUs are no longer
subject to a substantial risk of forfeiture, and (b) the fifteenth (15th) day of
the third month following first taxable year of the Company in which such RSUs
are no longer subject to substantial risk of forfeiture, as determined in
accordance with Section 409A and any Treasury Regulations and other guidance
issued thereunder.
     2.10 Tax Representations. Participant has reviewed with Participant’s own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by the Grant Notice and this
Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this Agreement.

A-4